Title: From Thomas Jefferson to James Jackson, 1 May 1802
From: Jefferson, Thomas
To: Jackson, James


            Dear SirWashington May 1. 1802.
            You will probably have seen in the Washington federalist of April 30. mr Mitchell appointed Atty of Georgia on your recommendation, denoted a man of most infamous character. this is merely calling of hard names which I never notice. but the editors pretend that they are possessed of a fact which is too bad for publication. whether the fact be of such a nature as to make it the duty of the Executive to have it investigated, they do not enable us to judge, and yet say enough to leave us under blame if no enquiry be made. will you be so good as to consider whether it is best to expect that mr Mitchell shall himself call for and properly notice the fact, so as to justify the nomination, or what else might be better done. Accept assurances of my high esteem & respect
            Th: Jefferson
          